Bond, J.
This action was begun before a justice for an alleged balance on account of $160.35. From a *462judgment in plaintiff’s favor, defendant appealed to the circuit court. Upon a trial there a verdict was rendered in favor of defendant. Plaintiff appealed to this court.
Conflict of evidence. The only complaint is that the court should have directed a verdict for plaintiff. This can not be sustained. The point of dispute on the trial was as to a credit of $200, which defendant claimed by virtue of a written receipt for that amount executed by plaintiff on the twenty-ninth of June, 1893. Plaintiff insisted that this receipt was intended to cover a payment of the same amount therein mentioned, made on the day previous. Defendant showed a separate receipt for the former payment. While there is much in the evidence to indicate that the latter receipt was a mere duplicate, yet it of itself afforded some evidence to the contrary, and one of the defendants also testified that he sent the amount of the second receipt to plaintiff through the mail. It was conceded that the sum evidenced by the first receipt was paid on June 28, 1893, in cash, at the cashier’s window of plaintiff’s store in St. Louis. It is obvious that the case presents a mere question of the weight of the evidence. With this appellate courts have no concern. They are not permitted to usurp the province of a jury in passing upon the evidence, where it presents a substantial conflict. No other errors being preserved for review, the judgment is affirmed.
All concur.